276 S.W.3d 860 (2009)
STATE of Missouri, Respondent,
v.
Anthony C. LOWERY, Appellant.
No. WD 68941.
Missouri Court of Appeals, Western District.
January 13, 2009.
Margaret M. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Mary H. Moore, Jefferson City, MO, for respondent.
Before DIV I: LOWENSTEIN, P.J., SPINDEN and HOWARD, JJ.

ORDER
PER CURIAM.
Anthony Lowery appeals his conviction for distribution of a controlled substance, Section 195.211,[1] after a trial by jury. Lowery contends the trial court abused its discretion in failing to sustain his objection during closing arguments when the prosecutor referenced excluded evidence, thereby resulting in prejudice and an unfair trial. Because the prosecutor's reference to excluded evidence did not involve intentional misrepresentations of fact, and the strength of other evidence is not at issue, such a reference did not result in prejudice to Lowery.
As a published opinion in this case would be without precedential value, a memorandum explaining the court's reasoning has been provided to the parties. Judgment affirmed. Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo Cum. Supp. 2003 unless otherwise specified.